Exhibit (99.1) ITEM 6.SELECTED FINANCIAL DATA Eastman Kodak Company SUMMARY OF OPERATING DATA - UNAUDITED (in millions, except per share data, shareholders, and employees) 2008 2007 2006 2005 2004 Net sales from continuing operations $ 9,416 $ 10,301 $ 10,568 $ 11,395 $ 10,665 Loss from continuing operations before interest expense,other income (charges), net and income taxes (821 ) (230 ) (476 ) (1,073 ) (670 ) (Loss) earnings from: Continuing operations (727 ) (1 ) (206 ) (2 ) (796 ) (3 ) (1,650 ) (4 ) (374 ) (5 ) Discontinued operations 285 (6 ) 884 (6 ) 209 (6 ) 458 918 Cumulative effect of accounting change - - - (55 ) - Net (Loss) Earnings (442 ) 678 (587 ) (1,247 ) 544 Less: Net income attributable to noncontrolling interests - (2 ) (7 ) (4 ) (2 ) Net (Loss) Earnings Attributable to Eastman Kodak (442 ) 676 (594 ) (1,251 ) 542 Earnings and Dividends (Loss) earnings from continuing operations - % of net sales from continuing operations -7.7 % -2.0 % -7.5 % -14.5 % -3.5 % Net (loss) earnings - % return on average equity -21.8 % 30.2 % -31.3 % -39.1 % 14.3 % Basic and diluted (loss) earnings per share attributable toEastman Kodak common shareholders: Continuing operations (2.58 ) (0.71 ) (2.78 ) (5.72 ) (1.29 ) Discontinued operations 1.01 3.06 0.71 1.56 3.18 Cumulative effect of accounting change - - - (0.19 ) - Total (1.57 ) 2.35 (2.07 ) (4.35 ) 1.89 Cash dividends declared and paid - on common shares 139 144 144 144 143 - per comon share 0.50 0.50 0.50 0.50 0.50 Common shares outstanding at year end 268.2 288.0 287.3 287.2 286.7 Shareholders at year end 56,115 58,652 63,193 75,619 80,426 Statement of Financial Position Data Working capital 1,566 1,631 1,027 624 879 Property, plant and equipment, net 1,551 1,811 2,602 3,464 3,913 Total assets 9,179 13,659 14,320 15,236 15,084 Short-term borrowings and current portion of long-term debt 51 308 64 819 469 Long-term debt, net of current portion 1,252 1,289 2,714 2,764 1,852 Supplemental Information Net sales from continuing operations - CDG $ 3,088 $ 3,247 $ 3,013 $ 3,315 $ 2,444 - FPEG 2,987 3,632 4,254 5,453 7,152 - GCG 3,334 3,413 3,287 2,604 1,049 - All Other 7 9 14 23 20 Research and development costs 478 525 573 714 643 Depreciation 420 679 1,075 1,191 850 Taxes (excludes payroll, sales and excise taxes)(7) (105 ) 5 320 788 (98 ) Wages, salaries and employee benefits(8) 2,141 2,846 3,480 3,941 4,188 Employees as of year end - in the U.S.(7) 12,800 14,200 20,600 25,500 29,200 - worldwide(7) 24,400 26,900 40,900 51,100 54,800 (footnotes on next page) 1 SUMMARY OF OPERATING DATA Eastman Kodak Company (footnotes for previous page) (1) Includes a pre-tax goodwill impairment charge of $785 million; pre-tax restructuring and rationalization charges of $149 million, net of reversals; $21 million of income related to gains on sales of assets and businesses; $3 million of charges related to asset impairments; $41 million of charges for legal contingencies and settlements; $10 million of charges for support of an educational institution; $94 million of income related to postemployment benefit plans; $3 million of income for a foreign export contingency; $270 million of income related to an IRS refund; and charges of $27 million related to other discrete tax items.These items increased net loss from continuing operations by $610 million. (2) Includes pre-tax restructuring charges of $662 million, net of reversals; $157 million of income related to property and asset sales; $57 million of charges related to asset impairments; $6 million of charges for the establishment of a loan reserve; $9 million of charges for a foreign export contingency; and tax adjustments of $14 million.These items increased net loss from continuing operations by $464 million. (3) Includes pre-tax restructuring charges of $698 million, net of reversals; $2 million of income related to legal settlements; $46 million of income related to property and asset sales; and $11 million of charges related to asset impairments.These items increased net loss by $691 million.Also included is a valuation allowance of $89 million recorded against the Company's net deferred assets in certain jurisdictions outside the U.S., portions of which are reflected in the aforementioned net loss impact. (4) Includes pre-tax restructuring charges of $1,092 million; $52 million of purchased R&D; $44 million for charges related to asset impairments; $41 million of income related to the gain on the sale of properties in connection with restructuring actions; $21 million for unfavorable legal settlements and a $6 million tax charge related to a change in estimate with respect to a tax benefit recorded in connection with a land donation in a prior period.These items increased net loss by $1,080 million.Also included is a valuation allowance of $961 million recorded against the Company's net deferred tax assets in the U.S., portions of which are reflected in the aforementioned net loss impact. (5) Includes pre-tax restructuring charges of $873 million; $16 million of purchased R&D; $12 million for a charge related to asset impairments and other asset write-offs; and the benefit of legal settlements, net of charges, of $95 million.These items reduced net earnings by $595 million. (6) Refer to Note 22, “Discontinued Operations” in the Notes to Financial Statements for a discussion regarding the earnings from discontinued operations. (7) Amounts for 2006 and prior years have not been adjusted to remove amounts associated with the Health Group. (8) Amounts for 2007 and prior years have not been adjusted to remove wages, salaries and employee benefits associated with the Health Group. 2 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader understand the results of operations and financial condition of Kodak for the three years ended December 31, 2008.All references to Notes relate to Notes to the Financial Statements in Item 8. “Financial Statements and Supplementary Data.” OVERVIEW Kodak is the world’s foremost imaging innovator and generates revenue and profits from the sale of products, technology, solutions and services to consumers, businesses and creative professionals.The Company’s portfolio is broad, including image capture and output devices, consumables and systems and solutions for consumer, business, and commercial printing applications.Kodak has three reportable business segments, which are more fully described later in this discussion in “Kodak Operating Model and Reporting Structure.”The three business segments are: Consumer Digital Imaging Group (“CDG”), Film, Photofinishing and Entertainment Group (“FPEG”) and Graphic Communications Group (“GCG”). During 2008, the Company established the following strategic objectives for the year: · Cash generation before dividends · Growth in revenue from the Consumer Digital Imaging Group and the Graphic Communications Group · Growth in earnings from operations All of the Company’s key operating metrics noted above were negatively impacted in 2008 by a dramatic decline in demand as a result of the global economic slowdown, which accelerated late in the year.The demand for the Company’s consumer products is largely discretionary in nature, and sales and earnings of the Company’s consumer businesses are linked to the timing of holidays, vacations, and other leisure or gifting seasons.The fourth quarter of 2008 was marked by weak consumer holiday spending, the impacts of which were significant in the Company’s digital camera and devices businesses in the CDG segment.In the GCG segment, tightening credit availability, combined with the weak economy, resulted in a reduction of capital spending, negatively impacting equipment sales as well.In addition, the reduction of global print demand had a negative impact on GCG consumables sales, and increased costs for aluminum impacted gross margins.FPEG was also impacted by the weak economy, which accelerated the decline of Film Capture and Traditional Photofinishing in the fourth quarter, and increased silver and petroleum-based raw material costs impacted gross margins. 3 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The accompanying consolidated financial statements and notes to consolidated financial statements contain information that is pertinent to management’s discussion and analysis of the financial condition and results of operations.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and the related disclosure of contingent assets and liabilities. The Company believes that the critical accounting policies and estimates discussed below involve the most complex management judgments due to the sensitivity of the methods and assumptions necessary in determining the related asset, liability, revenue and expense amounts.Specific risks associated with these critical accounting policies are discussed throughout this MD&A, where such policies affect our reported and expected financial results.For a detailed discussion of the application of these and other accounting policies, refer to the Notes to Financial Statements. REVENUE RECOGNITION The Company's revenue transactions include sales of the following: products; equipment; software; services; equipment bundled with products and/or services and/or software; integrated solutions, and intellectual property licensing.The Company recognizes revenue when it is realized or realizable and earned.For the sale of multiple-element arrangements whereby equipment is combined with services, including maintenance and training, and other elements, including software and products, the Company allocates to, and recognizes revenue from, the various elements based on their fair value. At the time revenue is recognized, the Company also records reductions to revenue for customer incentive programs in accordance with the provisions of Emerging Issues Task Force (“EITF”) Issue No. 01-09, "Accounting for Consideration Given from a Vendor to a Customer (Including a Reseller of the Vendor's Products)."Such incentive programs include cash and volume discounts, price protection, promotional, cooperative and other advertising allowances and coupons.For those incentives that require the estimation of sales volumes or redemption rates, such as for volume rebates or coupons, the Company uses historical experience and internal and customer data to estimate the sales incentive at the time revenue is recognized.In the event that the actual results of these items differ from the estimates, adjustments to the sales incentive accruals would be recorded. Incremental direct costs of a customer contract in a transaction that results in the deferral of revenue are deferred and netted against revenue in proportion to the related revenue recognized in each period if: (1) an enforceable contract for the remaining deliverable items exists; and (2) delivery of the remaining items in the arrangement is expected to generate positive margins allowing realization of the deferred costs.Incremental direct costs are defined as costs that vary with and are directly related to the acquisition of a contract, which would not have been incurred but for the acquisition of the contract. VALUATION OF LONG-LIVED ASSETS, INCLUDING GOODWILL AND PURCHASED INTANGIBLE ASSETS The Company reviews the carrying value of its long-lived assets, including goodwill and purchased intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable. The Company tests goodwill for impairment annually (on September 30), or whenever events occur or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount, by initially comparing the fair value of each of the Company’s reporting units to their related carrying values (step one).If the fair value of the reporting unit is less than its carrying value, the Company must determine the implied fair value of goodwill associated with that reporting unit (step two).The implied fair value of 4 goodwill is determined by first allocating the fair value of the reporting unit to all of its assets and liabilities and then computing the excess of the reporting unit’s fair value over the amounts assigned to the assets and liabilities.If the carrying value of goodwill exceeds the implied fair value of goodwill, such excess represents the amount of goodwill impairment charge that must be recognized.The Company’s goodwill impairment analysis also includes a comparison of the aggregate estimated fair value of all reporting units to its total market capitalization. Determining the fair value of a reporting unit involves the use of significant estimates and assumptions.The Company estimates the fair value of its reporting units utilizing income and market approaches through the application of discounted cash flow and market comparable methods.Key assumptions used to determine the fair value of each reporting unit as of the Company’s fiscal annual testing date (September 30, 2008) were: (a) expected cash flow for the period from 2009 to 2013; and (b) discount rates of 14% to 17.5%, which were based on the Company’s best estimates of the after-tax weighted-average cost of capital of each reporting unit.Based upon the results of its September 30, 2008 analysis, no impairment of goodwill was indicated. As of December 31, 2008, due to the continuing challenging business conditions and the significant decline in its market capitalization during the fourth quarter of 2008, the Company concluded there was an indication of possible impairment.Certain key assumptions used to determine the fair value of each reporting unit as of December 31, 2008 were revised to reflect: (a) significant reductions in future expected cash flows for the period from 2009 to 2013 due to the actual results for the fourth quarter of 2008 and revised forecasts for 2009 and later years; and (b) discount rates of 18.5% to 23.0%, which were based on the Company’s best estimates of the after-tax weighted-average cost of capital of each reporting unit, adjusted from September 30, 2008 for our latest assessment of financial risk and the increased risk associated with the Company’s future operations.Based on its updated analysis, the Company concluded that there was an impairment of goodwill related to the Graphic Communications Group segment and, thus, recognized a pre-tax non-cash charge of $785 million in the fourth quarter of 2008. The fair values of reporting units within the Company’s CDG and FPEG segments, and one of the two GCG reporting units were greater than their respective carrying values as of December 31, 2008, so no goodwill impairment was recorded for these reporting units.Reasonable changes in the assumptions used to determine these fair values would not have resulted in goodwill impairments in any of these reporting units. The Company’s long-lived assets, other than goodwill and indefinite-lived intangible assets, are evaluated for impairment whenever events or changes in circumstances indicate the carrying value may not be recoverable. When evaluating long-lived assets for impairment, the Company compares the carrying value of an asset group to its estimated undiscounted future cash flows.An impairment is indicated if the estimated future cash flows are less than the carrying value of the asset group.The impairment is the excess of the carrying value over the fair value of the long-lived asset group. Due to continued operating losses and increased uncertainty of future cash flows because of the economic environment in the fourth quarter of 2008, the Company evaluated the long-lived assets of FPEG’s Paper and Output Systems business and GCG’s Electrophotographic Solutions business for impairment.No impairment loss was recorded related to either business as a result of this evaluation. INCOME TAXES The Company accounts for income taxes in accordance with SFAS No. 109, "Accounting for Income Taxes" and Financial Accounting Standards Board (“FASB”) Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).The asset and liability approach underlying SFAS No. 109 requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and tax basis of the Company’s assets and liabilities.FIN 48 prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return, and also provides guidance on various related matters such as derecognition, interest and penalties, and disclosure. The Company records a valuation allowance to reduce its net deferred tax assets to the amount that is more likely than not to be realized.The Company has considered forecasted earnings, future taxable income, the mix of earnings in the jurisdictions in which the 5 Company operates and prudent and feasible tax planning strategies in determining the need for these valuation allowances.If Kodak were to determine that it would not be able to realize a portion of its net deferred tax assets in the future, for which there is currently no valuation allowance, an adjustment to the net deferred tax assets would be charged to earnings in the period such determination was made.Conversely, if the Company were to make a determination that it is more likely than not that the deferred tax assets, for which there is currently a valuation allowance, would be realized, the related valuation allowance would be reduced and a benefit to earnings would be recorded. The Company’s effective tax rate considers the impact of undistributed earnings of subsidiary companies outside of the U.S.Deferred taxes have not been provided for the potential remittance of such undistributed earnings, as it is the Company’s policy to indefinitely reinvest its retained earnings.However, from time to time and to the extent that the Company can repatriate overseas earnings on essentially a tax-free basis, the Company's foreign subsidiaries will pay dividends to the U.S.Material changes in the Company’s working capital and long-term investment requirements could impact the decisions made by management with respect to the level and source of future remittances and, as a result, the Company’s effective tax rate. The Company operates within multiple taxing jurisdictions worldwide and is subject to audit in these jurisdictions.These audits can involve complex issues, which may require an extended period of time for resolution.Although management believes that adequate provisions have been made for such issues, there is the possibility that the ultimate resolution of such issues could have an adverse effect on the earnings of the Company.Conversely, if these issues are resolved favorably in the future, the related provisions would be reduced, thus having a positive impact on earnings. PENSION AND OTHER POSTRETIREMENT BENEFITS Kodak’s defined benefit pension and other postretirement benefit costs and obligations are dependent on the Company's key assumptions.These assumptions, which are reviewed at least annually by the Company, include the discount rate, long-term expected rate of return on plan assets (“EROA”), salary growth, healthcare cost trend rate and other economic and demographic factors.Actual results that differ from our assumptions are recorded as unrecognized gains and losses and are amortized to earnings over the estimated future service period of the active participants in the plan or, if almost all of a plan’s participants are inactive, the average remaining lifetime expectancy of inactive participants, to the extent such total net unrecognized gains and losses exceed 10% of the greater of the plan's projected benefit obligation or the calculated value of plan assets.Significant differences in actual experience or significant changes in future assumptions would affect the Company’s pension and other postretirement benefit costs and obligations. The EROA assumption is based on a combination of formal asset and liability studies that include forward-looking return expectations, given the current asset allocation.The EROA, once set, is applied to the calculated value of plan assets in the determination of the expected return component of the Company’s pension income or expense. SFAS No. 87, “Employers’ Accounting for Pensions” (“FAS 87”) requires that expected return be calculated using either fair value of plan assets or a calculated value of plan assets.Kodak uses a calculated value that recognizes changes in the fair value of assets over a four-year period.At December 31, 2008, the calculated value of the assets of the major U.S. defined benefit pension plan (the Kodak Retirement Income Plan “KRIP”) was approximately $6 billion and the fair value was approximately $5 billion.Asset gains and losses that are not yet reflected in the calculated value of plan assets are not included in amortization of unrecognized gains and losses until they are recognized as a part of the calculated value of plan assets. The Company reviews its EROA assumption annually.To facilitate this review, every three years, or when market conditions change materially, the Company’s larger plans will undertake asset allocation or asset and liability modeling studies.In early 2008, an asset and liability modeling study for the KRIP was completed and resulted in a 9.0% EROA assumption, which is the same rate outcome as concluded by the prior study in 2005.During the fourth quarter of 2008, the Kodak Retirement Income Plan Committee (“KRIPCO,” the committee that oversees KRIP) reevaluated certain portfolio positions relative to current market conditions and accordingly approved a change to the portfolio to reduce risk associated with the volatility in the financial markets.The Company has assumed an 8.0% EROA for 2009 for the KRIP based on these changes and the resulting asset allocation at December 31, 2008. It is KRIPCO's intention to 6 reassess the current asset allocation and complete a new asset and liability study in early 2009.Certain of the Company’s other pension plans also adjusted asset positions during the fourth quarter of 2008.EROA assumptions for 2009 for those plans were similarly based on these changes and the resulting asset allocations as of the end of the year. Generally, the Company bases the discount rate assumption for its significant plans on high quality corporate bond yields in the respective countries as of the measurement date.Specifically, for its U.S. and Canada plans, the Company determines a discount rate using a cash flow model to incorporate the expected timing of benefit payments and a AA-rated corporate bond yield curve.For the Company's U.S. plans, the Citigroup Above Median Pension Discount Curve is used.For the Company’s other non-U.S. plans, the discount rates are determined by comparison to published local high quality bond yields or indices considering estimated plan duration and removing any outlying bonds, as warranted. The salary growth assumptions are determined based on the Company’s long-term actual experience and future and near-term outlook.The healthcare cost trend rate assumptions are based on historical cost and payment data, the near-term outlook and an assessment of the likely long-term trends. The following table illustrates the sensitivity to a change to certain key assumptions used in the calculation of expense for the year ending December 31, 2009 and the projected benefit obligation (“PBO”) at December 31, 2008 for the Company's major U.S. and non-U.S. defined benefit pension plans: (in millions) Impact on 2009 Pre-Tax Pension Expense Increase (Decrease) Impact on PBO December 31, 2008 Increase (Decrease) U.S. Non-U.S. U.S. Non-U.S. Change in assumption: 25 basis point decrease in discount rate $ (2 ) $ 4 $ 102 $ 96 25 basis point increase in discount rate 2 (4 ) (97 ) (91 ) 25 basis point decrease in EROA 15 7 N/A N/A 25 basis point increase in EROA (15 ) (7 ) N/A N/A Total pension income from continuing operations before special termination benefits, curtailments, and settlements for the major funded and unfunded defined benefit pension plans in the U.S. is expected to decrease from $179 million in 2008 to $108 million in 2009, due primarily to lower expected returns on plan assets for 2009.Pension expense from continuing operations before special termination benefits, curtailments and settlements for the major funded and unfunded non-U.S. defined benefit pension plans is projected to decrease from $27 million in 2008 to $5 million in 2009, which is primarily attributable to lower amortization of actuarial losses. Additionally, due to changes in plan design, the Company expects the expense, before curtailment and settlement gains and losses of its major other postretirement benefit plans to approximate $48 million in 2009 as compared with $104 million for 2008. ENVIRONMENTAL COMMITMENTS Environmental liabilities are accrued based on estimates of known environmental remediation responsibilities.The liabilities include accruals for sites owned or leased by Kodak, sites formerly owned or leased by Kodak, and other third party sites where Kodak was designated as a potentially responsible party (“PRP”).The amounts accrued for such sites are based on these estimates, which are determined using the ASTM Standard E 2137-06, “Standard Guide for Estimating Monetary Costs and Liabilities for Environmental Matters.”The overall method includes the use of a probabilistic model that forecasts a range of cost estimates for the remediation required at individual sites.The Company’s estimate includes equipment and operating costs for investigations, remediation and long-term monitoring of the sites.Such estimates may be affected by changing determinations of what constitutes an environmental 7 liability or an acceptable level of remediation.Kodak's estimate of its environmental liabilities may also change if the proposals to regulatory agencies for desired methods and outcomes of remediation are viewed as not acceptable, or additional exposures are identified.The Company has an ongoing monitoring and identification process to assess how activities, with respect to the known exposures, are progressing against the accrued cost estimates, as well as to identify other potential remediation issues that are presently unknown. Additionally, in many of the countries in which the Company operates, environmental regulations exist that require the Company to handle and dispose of asbestos in a special manner if a building undergoes major renovations or is demolished.The Company records a liability equal to the estimated fair value of its obligation to perform asset retirement activities related to the asbestos, computed using an expected present value technique, when sufficient information exists to calculate the fair value. RECENTLY ISSUED ACCOUNTING STANDARDS For discussion of the adoption and potential impacts of recently issued accounting standards, refer to the “Recently Issued Accounting Standards” section of Note 1, “Significant Accounting Policies,” in the Notes to Financial Statements. KODAK
